 HOBBS & OBERG MINING CO575Hobbs & Oberg Mining Company, Inc., Internation-al Chemical Company and Eastoak Coal Compa-ny, Joint Employers and Oklahoma CoalMiners Union. Case 16-CA-13286January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 1, 1988, Administrative LawJudge Richard J Linton issued the attached deci-sion Respondent Hobbs & Oberg Mining Compa-ny, Inc (Hobbs) and Respondents InternationalChemical Company (ICC) and Eastoak Coal Com-pany (ECC) filed exceptions and supporting briefsThe General Counsel filed a limited exception anda supporting brief and a Brief in support of thejudge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified, and to adopt the recom-mended Order as modified 21 We adopt the judge's finding that since Febru-ary 1987 Hobbs, ICC, and ECC have acted as jointemployers of the employees in the bargaining unitIn so finding (regarding the pre-May 31, 1987period), we note particularly (though not to the ex-clusion of other facts noted by the judge) LarryBlevins' March 1987 comment to Union PresidentDean that Blevms was "running" the job, that"Hobbs and Oberg no longer have anything to dowith the job, they're out," and that if there wasany union business to discuss from that time on,Dean should talk with Blevins, Blevins' March orApnl 1987 statement to welder-mechanic Walker,"I'm the boss, and you do what I tell you to do",Blevins' March 1987 role in resolving the contractdispute with the Union over the issue of SundayI The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall of the relevant evidence convinces us that they are incorrect Stand-ard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing the findingsThe Respondents ICC and ECC assert that the judge was an advocatefor a preconceived theory of liability and, in essence, demonstrated biasAfter a careful examination of the entire record, we are satisfied that thisclaim is without merit2 We agree with the General Counsel's limited exception to the judge'sproposed remedy for the 8(a)(5) violation, and accordingly extend theperiod of time for which the employees should be made whole for theunlawful unilateral changes to Include the time from the expiration of thecollective-bargaining agreement until the parties negotiate a new agree-ment or bargain to a lawful Impassepay, and Blevms' March 1987 participation withJames Hobbs and Ron Sisney in unsuccessfullytrying to persuade Walker to convert to a contractwelder-mechanic We do find it unnecessary, how-ever, to rely on Blevms' alleged role in hiringSisney2 We agree with the judge's finding that ICC isliable as a joint employer As noted by the judge,the evidence shows that ICC, through Vice Presi-dent Kelley, made the policy decisions for the ICCcompanies regarding coal, and although ECC wasthe manager under the written agreement of March24, 1987, with Hobbs, in practice Kelley directedthe operations so as to serve the interests of ICC,ECC, and Hobbs In further support of the judge'sfinding that ICC is liable under an agency theory,we note that although the complaint refers to ICCand ECC, ICC filed the answer and signed it ICC,Kelley assigned Blevins, an employee at Inter-Chem, to work at the mine, Hobbs entered into dis-cussions with ICC representatives that culminatedin the March 24 management agreement withECC, after the May 31, 1987 closure of the mine,Hobbs' co-owner, Chulick, met with ICC repre-sentatives and reached agreement that ECC wouldoperate as a contract miner, and Blevms contactedICC's attorney to get advice over the contract dis-pute regarding Sunday pay3 Respondents ECC and ICC contend that theywere denied due process because the judge foundthat the Respondents were joint employers afterthe closing of the mine based on a theory that theyassert was not alleged in the complaint, relying in-stead on an "unstated theory that the June 4 con-tract was a sham" We reject this contention andfind that the complaint was worded broadlyenough to support the allegation that the June 4,1987 subcontracting arrangement was a sham andthat the joint employer relationship continuedbeyond this date We note that the Respondents donot now claim that they were precluded from pre-senting exculpatory evidence, nor do they arguethat they would have altered the conduct of theircase in any particular Although Respondents ECCand ICC now claim that they had no evidence ofthe specific basis to find joint employer after June4, we note, as did the judge, that Hobbs argued inits brief to the judge that the June contract miningagreement is not a sham transaction to avoid thecollective-bargaining agreement or to discriminateagainst its former employeesAccordingly, we are fully satisfied that the Re-spondents were not denied due process because ofthe alleged variance between the complaint and thejudge's theory for finding joint employer statusafter June 4, and that the issue of whether a joint297 NLRB No 85 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployer relationship existed after June 4 was fullylitigated4 We agree with the judge that the Respondentsviolated Section 8(a)(3) of the Act by terminatingthe employees of the bargaining unit on' May 31 3In so finding, we rely on the strong circumstantialevidence here to establish unlawful motivation Inparticular, we rely on Blevins' expressions of bla-tant antiunion animus, and Sisney's increased dis-pleasure with and condemnation of the collective-bargaining agreement, its restrictions, and the inde-pendence it gave the bargaining unit, noted by thejudge, prior to the May 31 closing We find par-ticularly ominous Blevins' comments to Stephens inlate May that the "company" would be a lot betteroff without the Union, and if the men did not wantto work the way he wanted them to, "they'd justclose it down, close the mine and open it up undera different name and go ahead and dig coal" Al-though Kelley denies that Blevins spoke with himabout his frustrations with the collective-bargainingagreement, the judge discredited Kelley's denial ofany pre-June discussion or pre-June agreement forthe subcontract, and presumably any talk of evad-ing the contract It is clear that toward the end ofMay 1987 Chulick approached ICC about Hobbs'financial downturn when Kelley turned down Chu-lick's offer to buy Hobbs It is also clear thatKelley was aware that Hobbs' financial situationwas reaching the critical stage and one optionHobbs had was to close That some discussionabout subcontracting or evading the contract oc-curred before May 31 is evident from Sisney'scomment to Phillip Thomas on May 31 that heshould fill out an application and that when themine reopened it would be "nonunion" Moreover,we rely on Blevms' comments to Dean and Walkerafter the mine reopened in June that he had doneaway with the Union as he had always wanted todo, and "we're not going to honor the contractNow that I've got rid of the Union, I can workwhoever I want or whatever for the same wages"Based on the above, we find that the GeneralCounsel made a prima facie case of an 8(a)(3) vio-lation by laying off and refusing to hire the em-ployees, and that the Respondent did not meet its3 We also agree that the Respondents violated Sec 8(a)(5) and (1) ofthe Act with respect to refusal to recognize and bargain with the Unionand repudiation of the contract Respondent Hobbs argues that these ac-tions should be viewed as a decision to close the mine followed by a sub-sequent decision to reopen under ECC s management As the judge cor-rectly reasoned, Otis Elevator Co, 269 NLRB 891 (1984), which Re-spondent Hobbs cited as authority for the proposition that these were en-trepreneurial actions that are not subject to the mandatory bargaining ob-ligation, is inapposite when, as here, the actions in question are shown tohave been motivated by union animus and therefore are not within theambit of legitimate enterpreneunal considerations See, e g, Mid-SouthBottling Co, 287 NLRB 1333 (1988), enfd 876 F 2d 458 (5th Cir 1989)burden of showing that the closing, layoffs, andfailure to rehire certain employees would have oc-curred even in the absence of a union We notehere that Hobbs' co-owner, Chulick, did not testifyand infer that his testimony would have been ad-verse to Hobbs' interest We find it unnecessary,however, to rely on the judge's further elaborationof what Chulick would have testified to had hebeen called to testifyORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents Hobbs & Oberg Mining Company, Inc ,International Chemical Company and Eastoak CoalCompany, Porter, Oklahoma, their officers, agents,successors, and assigns, shall take the action setforth in the Order as modifiedI Substitute the following for paragraph 2(d)"(d) Offer all bargaining unit employees termi-nated on May 31, 1987, immediate and full rein-statement to their former jobs or, if those jobs nolotiger exist, to substantially equivalent positionsDo this without prejudice to their seniority or anyother rights or privileges previously enjoyed Dis-charge, if necessary, any employees hired in the in-terim Make the bargaining unit employees wholefor any loss of earnings and other benefits sufferedas a result of the discrimination against them, andas a result of the repudiation of the collective-bar-gaining agreement, in the manner set forth in theBoard's decision modifying the remedy"Ruth Small, Esq , for the General CounselStephen L Andrew, Esq and with him on brief, D KevinIkenberry, Esq (McCormick, Andres & Clark), of Tulsa,Oklahoma, for Respondents International ChemicalCompany and Eastoak Coal CompanyR Michael Lowenbaum, Esq and with him on brief, Ken-neth E Fleischman, Esq (Thompson & Mitchell), of StLouis, Missouri, for Respondent Hobbs & ObergMining Company, IncThomas F Birmingham, Esq and David Weatherford, Esq(Ungerman, Conner & Little), of Tulsa, Oklahoma, forthe Charging UnionDECISIONSTATEMENT OF THE CASERICHARD J LINTON, Administrative Law Judge Inthis Joint employer case there are three principal ques-tions First, were International Chemical Company (ICC)and Eastoak Coal Company (ECC) Joint employers withHobbs & Oberg Mining Company, Inc (Hobbs) for theperiod of March to May 31, 1987 Second, were theysuch for the period of June 1987 and beyond followingHobbs' termination of the bargaining unit on May 31, HOBBS & OBERG MINING CO5771987, and, in early June 1987, Hobbs' subcontracting itscoal mining operation at Porter, Oklahoma to ECCThird, was the motive for the May 31 termination andsubsequent contracting out legitimate or unlawful Find-mg the answer to be yes as to the first two questions,and that the motive was unlawful, I order the joint em-ployers to reinstate the bargaining unit, to make wholethe employees, and to recognize and bargain with theUnionThis case was tried before me in Muskogee, Oklaho-ma, on March 22-23, 1988, pursuant to the October 30,1987 complaint issued by the General Counsel of the Na-tional Labor Relations Board through the Regional Di-rector for Region 16 of the Board 1 The complaint isbased on a charge filed September 10, 1987, by Oklaho-ma Coal Miners Union (Union or Charging Party)against Hobbs & Oberg Mining Company, Inc (Hobbs)and Inter-Chem Company/Eastoak Coal Company (Re-spondents) The complaint tracks the format of thecharge in naming the Respondent parties I describethem in more detail later For reasons I explain in amoment, I have modified the style of the case to matchthe evidence concerning the correct names of the com-paniesIn the complaint the General Counsel alleges that theRespondent, as Joint employers, violated Section 8(a)(3)and (5) of the Act on and after May 31 by withdrawingrecognition from the Union, terminating all unit employ-ees, temporarily closing the mining operation, and re-opening about a week later as a nonunion operationRespondent Hobbs filed a separate answer as did Inter-national Chemical Company (ICC) The complaintnames the second Respondent as "Inter-Chem Corn-pany/Eastoak Coal Company" No answer was filed forthat Joint name Nor was an answer filed on behalf ofEastoak Coal Company (ECC) However, if a Joint em-ployer relationship is established, then service on one ofthe joint employers is service as to each Mar Del PlataCondominium, 282 NLRB 1012 fn 3 (1987)By their answers Respondents admit certain factualmatters, but they deny violating the ActOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, Hobbs, and(Jointly) ICC and ECC, I make the followingFINDINGS OF FACTI JURISDICTIONHobbs is a Kentucky corporation which mines coalDuring the time in question, Hobbs possessed a permit tomine coal from a mine near Porter, Oklahoma Duringthe 12 months ending May 31, 1987, Hobbs purchasedand received at Porter, Oklahoma, goods valued inexcess of $50,000 from Oklahoma suppliers Each of thesuppliers purchased goods in excess of $50,000 directfrom outside Oklahoma•'All dates are for 1987 unless otherwise indicatedICC, an Oklahoma corporation, operates as a trader ofcoal and fertilizer products (2 240-241) 2 During the 12months ending May 31, 1987, ICC performed services inOklahoma for customers each of whom sold and shippedgoods valued in excess of $50,000 to points outside Okla-homa In its answer to the complaint, ICC admits it is anemployer within the meaning of Section 2(2), (6), and (7)of the ActII LABOR ORAGANIZATION INVOLVEDI find that Oklahoma Coal Miners Union is a labor or-ganization within the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Background1 Collective-bargaining historyThe date is not clear in the record, but at some pointin 1985 Hobbs purchased mining permit number 4155from Bill's Coal Mining Company (Bill's) The permit isto operate a coal mine at Porter, Oklahoma A coal pur-chase ("marketing") contract between Hobbs and ICCindicates it was as early as January 1, 1985 that Hobbstook over 3Darrell W Stephens is a former employee of Hobbsand was a member of the Union's bargaining committeewhen the collective-bargaining agreement was negotiat-ed Stephens testified that a 3-year contract (effectivefrom January 1, 1985, through December 31, 1987) be-tween Hobbs and the Union was negotiated in January1985 when Hobbs took over from Bill's (1 72) However,the document received in evidence as the collective-bar-gaining agreement (CBA) between Hobbs and the Unionis for the period of August 9, 1985 to December 31,1986, and "from year-to-year thereafter," unless terminat-ed on notice The contract provides that it "shall bebinding for a period of three (3) years" from August 9,1985 (G C Exh 6 at 24) Clifton E Walker who, alongwith Terry Dean, signed the CBA for the Union, datesthe event as August 1985 (1 121)In the CBA between Hobbs and the Union, Hobbs rec-ognizes the Union as the exclusive bargaining representa-tive for employees in the following unit (G C Exh 6 at1)All production and maintenance employees em-ployed-at the Company's mine in the United States,excluding all salaried supervisors, office clencal em-ployees, guards, and supervisors as defined in theNational Labor Relations Act, as amendedComplaint paragraph 10 describes the bargaining unit es-sentially the same words, with one exception†it omits"all salaried supervisors" Because a salaried supervisor is2 References to the two-volume transcript of testimony are by volumeand page3 There are two versions of the coal purchase agreement in evidenceOne (0 C Exh 5) bears the January 1, 1985 date The other (ICC Exh2) shows January 30 The parties are unable to determine which date iscorrect, but the difference in dates is immaterial 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot necessarily a statutory supervisor, I use the descrip-tion set forth in the CBAIn its answer to the complaint, Hobbs admits paragaph11, which alleges11Since on or about August 9, 1985, and at all timesmaterial herein, the aforesaid Union has been desig-nated exclusive collective-bargaining representativeof the Unit and since said date the Union has beenrecognized as such representative by RespondentHobbs Such recognition has been embodied in suc-cessive collective bargaining agreements, and themost recent of which is effective by its terms forthe period January 1, 1987 until December 31, 1987In answer to complaint paragraph 12, Hobbs admitsthat all times since August 9, 1985, the Union, by virtueof Section 9(a) of the Act, has been and is the exclusivebargaining representative of the unit for the purposes ofcollective bargainingClifton E Walker worked as a welder and mechanicfor Hobbs (1121-122) Walker testified there were about35 employees in the bargaining unit when the mineclosed in May 1987 (1 131) As Union Treasurer Walker(1122, 131) and Union Vice President Terry W Dean(1 154-155) explain, the Union represents (or represent-ed) only the employees of Hobbs at the Porter mineWhen Hobbs took over, the Union changed to its currentname from the Welch Coal Miners Union when the minewas operated by Bill's The Welch is a reference to thesmall town of Welch in northeastern Oklahoma (HobbsExh 3)2 The business firmsHobbs is owned by James F Hobbs (who also is presi-dent), Perk Oberg, and John Chulick, the son-in-law ofJames Hobbs (2 183) James Hobbs lives in Arizona andChulick lives in California (2 187)Eastoak Coal Company (ECC) is a wholly owned sub-sidiary of ICC (112, 2 259-260) Although ICC is com-monly known as Inter-Chem (1145), ICC has a whollyowned subsidiary named Inter-Chem Coal Company(2 288) Occasionally in the record the parties say "Inter-Chem" when, in fact, they are referring to ICC In thisdecision I reserve the name "Inter-Chem" for the coalcompany (Inter-Chem Coal Company), and not ICCBecause it is clear that ICC, the parent organization,and nor "Inter-Chem Company" as named in the chargeand the complaint, is the correct name of that allegedjoint employer (with Hobbs and Eastoak being the othertwo), I have modified the style of the case to correspondto the undisputed evidenceThe discrepancy in the names is of some signifianceAt paragraph 2(c) of the complaint, footnote 2, the Gen-eral Counsel alleges, "hereafter, all references to Re-spondent Inter-Chem also refer to Eastoak Coal Compa-ny" At the hearing the General Counsel did not moveto substitute ICC for the name of Inter-Chem, nor didshe move to separate the names of Inter-Chem and Eas-toak Company Consistent with the complaint, the Gen-eral Counsel states (Br at 4), "Respondent Inter-Chem asused in the Complaint and in this brief includes Interna-tional Chemical Company and its wholly owned subsidi-ary, Eastoak Coal Company"As already noted, the complaint alleges a joint em-ployer relationship, and it is only under the joint employ-er theory that liability is alleged ICC and ECC are notalleged to be a single employer not alter egos ICCargues that even if ECC committed unfair labor prac-tices, ICC would have no hablility because ICC andECC "are not considered a single employer " (Brat 22) I address that issue when I begin an analysis ofthe allegations, the evidence, and the contentions of thepartiesJim D Kelley is a senior vice president with ICCKelley testified that ICC's principal business is tradingfertilizer products, and that it also trades coal Kelleydistinguishes ICC's trader status from that of a broker byexplaining that as a trader ICC acutally acquires title tothe goods, sometimes even possessions, before selling thegoods ICC also handles some transactions as a brokerWhen acting as a broker, ICC never acquires title to thegoods, but simply receives a commission, or fee, forbringing together the buyer and seller for the sale of thegoods Kelley testified that ICC does not mine coal(2 240-241, 288)Kelley testified he runs ICC's coal division while Wal-lace Wells, ICC's president, operates ICC's fertilizer divi-sion (2 242) In addition to his senior vice president postat ICC, Kelley is president of both ECC and Inter-Chem(2 288)3 Mining coal at Porter, Oklahomaa General mine plansPorter is a small town a few miles northwest of Mus-kogee, in the direction of Tulsa The mine in questionlies a half-mile or so south of Porter (1 190) The "mine"has three aspects•the office area, the pit itself, and thetipple area where the coal is delivered for shipment Thepit, known as the "south pit," is a half-mile to a milesouth of the mine office A shop is situated adjacent tothe office (1 43, 122, 2211-212, 224)The mine is an open pit, or strip mine, and not an un-derground mine (1 43) The coal itself is "soft" coal, bitu-minous coal (G C Exh 5 at 1) The coal has to be ana-lyzed as to quality of content One important item amongthe contents is the percentage of sulfur When the sulfurcontent exceeds a certain percentage, it is not marketable(1 80)A vital factor in a coal mining operation is the generalmine plan As Darrell Wayne Stephens explains, it is thestrategy for the best method for getting the coal out ofthe ground4 (1 76-77) As ICC's Kelley explains, the4 Called as a witness by the General Counsel, Darrell Wayne Stephens,who was president of the predecessor union in 1983-1984, had worked astipple operator at the Porter mine for Bill s, and remained in that positionwhen Hobbs took over in mid December 1984 In the contract negotia-tions between Hobbs and the Union, the tipple operator position was re-moved from the bargaining unit and converted by Hobbs to a salariedposition with supervisory status (1 55-57, 72-95) Whether Stephens wasa statutory supervisor was not pleaded or litigated and appears immateri-al HOBBS & OBERG MINING CO579type of equipment used is an important factor (2 256)The equipment used depends on the method chosenThree approaches or methods are described in therecord One is the dragline method A dragline, asKelley describes, looks like a crane with a bucket on theend of the cable The dragline operator throws out thebucket As the operator pulls the bucket back, the bucketscoops up a load of dirt (or coal) This method is cost-effective in some situations, but not when the draglinemust be dismantled, moved, and reassembled frequentlyThe "overburden" (the dirt and rocks overlying the coalseam) here is up to 60 feet deep (2 254-255)A second method uses bulldozers (dozers) assisted byscrapers (2 256) A dozer, of course, has a blade on thefront and pushes the material By contrast, a scraperscrapes up the material and hauls it (2 192, 256) Al-though the evidence does not describe a scraper in moredetail, it apparently is a piece of equipment with an oper-ator or driver at the front dnvmg Behind the driver thevehicle can open with a lowered blade As the vehiclepasses over the material to be moved, the driver lowersthe blade, the material is scraped into the cargo portion,and the anver hauls the load to the designated unloadingSpotReversing the equipment mix of the second method,the third method uses scrapers assisted by dozers (2 256)b The purchase contract and the managementcontractIn January 1985 Hobbs, as seller, entered into a CoalSupply and Joint Marketing Agreement with AMAXCoal Sales Company (AMAX) and ICC, the joint buyer,to sell the joint buyer bituminous coal from Hobbs'Porter mine for the 3-year term of January 1, 1985through December 31, 1987 5 (2 243, G C Exh 5)Under the purchase, or marketing, contract, Hobbshad to supply a minimum of 180,000 tons of coal a year,and the coal had to meet certain specified standards ofquality The agreement provided that title to the coalwould pass when delivered Into trucks or railcars at thePorter mine (G C Exh 5 at 1-3) The delivery point iscalled the tipple area (2 247)As Kelley explains, and the contract discloses, Hobbswould send an invoice to AMAX who sent a copy toICC who in turn would pay one half to AMAX Finally,AMAX paid Hobbs the invoice amount ICC would billthe customers to whom it and AMAX, as joint ventur-ers, sold the coal (2 249)The contract, a "take-or-pay" contract as Kelley de-scribes it (2 247), was modified in a couple of respects inJune or July 1986 (ICC Exh 3), and again by an undatedmemo (ICC Exh 4) which apparently issued in late 1986Kelley testified that between January 30, 1985 and Jan-uary 1, 1987 he visited the Porter mine many times 5 Im-5 As noted earlier, there are two versions of this marketing, or pur-chase, contract in evidence The first (G C Exh 5) recites that the par-ties entered Into the agreement on January 1, 1985, whereas the second(ICC Exh 2) states it was January 30, 1985 The difference is immaterialto us, particularly since the stated 3-year term of January 1, 1985, to De-cember 31, 1987, is the same in both6 Because the January 30, 1985 version of the marketing contract wasintroduced through Kelley (2243), it is possible, if January 1, 1985 is thetially, Kelley testified, Hobbs employed the draglinemethod and then later switched to the dozer/scrapermethod (2 254-25) Darrell Stephens testified that theswitch occurred around November-December 1986(1 75-76)Hobbs began experiencing production and financialdifficulties in late 1986 Kelley testified that in that time-frame Hobbs reached a point where it could not supplythe tonnage requirements of the purchase contract Ship-ments to ICC's customers were sometimes disrupted, andthe customers complained to ICC ICC on occasion hadto buy coal on the open market, frequently at a loss, inorder to meet its commitments The quality of the coalsometimes fell below the contract's specifications (2 250-253)Aside from switching its method of extracting the coalin late 1986, as Stephens testified, Hobbs also sought fi-nancial relief from the Union James Hobbs met with theUnion to discuss modifying the CBA to that end Themeeting was held at the civic center in Porter in aboutNovember 1986 (1 46, 110-111, 116-117) Kelley testifiedhe appeared at the request of James Hobbs and gave a10- to 15-minute presentation to the Union, and its mem-bers in attendance, on the market conditions of the priceof coal (2 263-264) Kelley testified there was tremen-dous pressure in the market to lower the price of coalThe situation was such as to create some doubt whetherthe coal could be sold at a profit (2 263)Whether from market forces or whatever, the late1986 contract addendum (ICC Exh 4), which I men-tioned earlier, reduced the coal's contract price paid toHobbs from $32 to $30 a ton About this same time theNovember meeting resulted in a CBA modification,dated December 22, 1986, and effective for the year be-ginning January 1, 1987 (1 156-157, G C Exh 7) Themodification was a substantial concession by the UnionWage rates appear to have been reduced by about $2 anhour, the wage classifications were reduced to four, andtwo classifications, including the tipple operator, wereremoved from the bargaining unit Vacations were re-duced to 1 week (employees with 10 or niore years ofservice had received 3 weeks of paid vacation) Paidholidays were cut from 8 to 4 The pension was eliminat-ed, as was a "cost of living" increase apparently plannedfor 1987These were not the only changes Hobbs made to in-crease production, cut costs, and become more competi-tive In late 1986 discussions began between Hobbs andICC as to what else could be done Eventually, Kelleytestified, these discussions culminated in a managementagreement whereby Eastoak (ECC) would supply much-needed management expertise to Hobbs, particularly asto the extraction method Hobbs was using at the Portermine (2 252-254, 282) A written management agreement,dated March 24, 1987, and effective to the close of busi-ness on December 31, 1987, is in evidence (G C Exh 4)The events I have described so far are generally undis-puted At this point, however, controversy begins Itcorrect entered date of the agreement, that Kelley s first visit was inJanuary 1985 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDN,concerns Larry G Blevms an employee of Inter ChemCoal Company or Inter Chem (1139 2 234) There is nodispute that Kelley assigned Blevms to work at the mine(2 234 Blevins 2 299 Kelley) There is some discrepancy as to when Blevins arrived and there is a major dispute concerning his status there and concerning whetherhe made certain statements at the Porter mine These disputed matters I shall address in a momentThe March 24 management contract ( Coal MiningManagement Agreement ) extends to four legal sizepages James F Hobbs signed for Hobbs and Kelley forECC The contract recites that the intention of the parties is that ECC will develop a plan of operations subject to Hobbs approval, and then use its best efforts toimplement the plan ((Sec 3(a)) ECC is to exercise suchresponsibilities as may be delegated to it by Hobbs (sec3(b)) Within 20 days initially and from time to timethereafter ECC is to furnish Hobbs with suggestions foroperating the mine All recommendations relative tolabor shall conform to the collective bargaining agreement as amended (Sec 3(c)) The agreementprovides that Hobbs will pay a fee to ECC per ton ofcoal (Sec 4) Under Section 7(d) Capital and LaborHobbs is to provide all operating capital, labor materialsequipment, and supplies and Labor policies shall be effective only if approved by [Hobbs], and shall conformin all respects to the collective bargaining agreement, asamended between Hobbs and the Union Section 7(d)Kelley testified that between March 24 and May 311987 he (for ECC) was the contact with Hobbs JamesHobbs possibly suffered a heart attack around May 1987although there are few details in the record (1 51 2 209)One witness Terry Wayne Dean, does not recall JamesHobbs becoming ill (1165) Kelley talked frequentlywith Jim Hobbs until the latter became ill and thereafterto John Chulick on production and finances (2 258-259)On occasion Blevms would consult directly with JamesHobbs or Chulick (2 221, 236 299)Before March 1987, Kelley testified Hobbs had itsown mine plan In March ECC with Hobbs approval,modified that plan in ways ECC thought the mining operation could be made profitable (2 285) The primarymodification appears to have been to change from thedozer/scraper method of extraction to the third method Idescribed earlier the scraper/dozer Under the formerthe dozers were having to push large quantities of dirtacross the pit With the ground overlay frequentlyhaving a depth of 40 to 45 feet, the dozers ended up witha considerable uphill push Kelley testified We saw this[as] being a fatal flaw in the operation and thought that itcould be more effectively handled by scrapers picking upmaterial and carrying it as opposed to dozers pushing it'(2 256)Barely a week after Hobbs and ECC executed theirmanagement contract and for reasons unexplained in therecord AMAX and ICC dissolved their joint ventureBy written agreement dated April 1 (G C Exh 5) ICCassumed the full role of the buyer under the January1985 marketing agreement with Hobbs (2 298-299)c The mine closes and reopensKelley testified that toward the end of May 1987 themining operation began to go downhill Kelley citesslipping productivity (principally because appropriateequipment was lacking) and an insufficient cash flow(2266) Hobbs (apparently by John Chulick) approachedICC about the problem and suggested that ICC buyHobbs ICC rejected that suggestion because of the largedebt structure afflicting Hobbs (2 266) Kelley was wellaware that Hobbs financial situation was reaching thecritical stage and that one option Hobbs had was toclose the mine (2 293)On May 29 Hobbs attorney R Michael Lowenbaumsent a registered letter (Hobbs Exh 1) addressed to theUnion President, Welch Coal Miner s Union of Welch,Oklahoma c/o Hobbs & Oberg Mining Company, IncP 0 Box 179 Porter Oklahoma 74454 (2 302) Afteran opening two line paragraph announcing that the lawfirm represents Hobbs the letter advisesPlease be advised that effective on or about May31, 1987 the Company will cease production ofcoal at the Porter Mine In connection with theCompany s ceasing operations the Company willterminate the employment of all of its employeescovered by the above captioned collective bargainmg agreement as of May 31 1987 Representativesof the Company are and remain ready and willingto meet and confer with representatives of theUnion concerning the effects of the Company s decision to cease operations on your membershipThe return receipt (Hobbs Exh 2) reflects that theletter was delivered to Kelly Bishop on June 1 (2 303)Attorney Lowenbaum testified he does not know a KellyBishop and that Hobbs informed him that no one by thatname had ever worked for Hobbs (2 304-305)Terry Wayne Dean became the Union s president inFebruary Dean testified that although he thinks the P0 Box 179 address is the address the Union would rec,eive any mail (he testified the Union's secretary wouldknow) he does not recall receiving the letter Moreover,there was no bargaining over effects or any request bythe Umon to do so because the Union s contract (in hisopinion) was still in effect and there was nothing to bargain about (1 170-172) The charge and other servicedocuments for the pleadings in this case show the P 0Box 179 in Porter as the mailing address for HobbsTestimony confirms that to be the mine s address (2205Sisney) The Union gives its address on the charge asRoute 2 Box 166A5, Muskogee Oklahoma 74401 andthat is the address shown on other service documents forthe pleadings There is no identification of Kelly Bishopin the record I find the evidence to be insufficient toshow that the Union ever received attorney Lowenbaum s letter of May 29Ronald L Sisney testified that Jim Hobbs hired himon March 16 to be superintendent of the Porter mine(2 182-184 202, 208) Sisney testified that in the lastweek of May John Chulick told him Hobbs was going tostop mining when all the uncovered coal had been re HOBBS & OBERG MINING CO581moved Chulick instructed Sisney to call him when thatpoint was reached On Sunday, May 31, Sisney calledChulick at 2 p m and made that report Chulick instruct-ed Sisney to park the equipment and to lay off the em-ployees, including himself (1188, 191) Sisney or otherHobbs' supervisors notified at least some of the bargain-ing unit that very day or evening (1 98, 106, Thomas,1 119, Armstrong, 1151, 163, Dean)On Sunday, May 31, John Chulick telephoned ICC'sKelley and informed him of the mine's closing (2 264,285, 293) Inter-Chem's Blevms was notified that sameevening by Ronald L Sisney (2 233)That following week, on Monday, June 1, Hobbs (rep-resented by Chulick and Attorney Pete Fanchi) ap-proached ICC about the possibility of continuing thebusiness venture in some form Chulick and Fanchi metwith Kelley and Laurence A Yeagley Lasting most ofthe week,7 the discussions included proposals by Hobbs,rejected by ICC, that ECC or Inter-Chem purchase theassets of Hobbs or, alternatively, make a major cash in-vestment in the operation Finally, on Thursday, June 4,the parties agreed that ECC would operate the Portermine as a contract miner for Hobbs (2 267-269, 272, 283,295) By mterlineation on the first page, and page 8, ofthe mining contract, ECC's status is expressly labeled"contract miner" and "independent contractor" (G CExh 3) The term of the agreement runs from June 4until all "merchantable" coal has been removed (G CExh 3 at 6) The parties agreed that Hobbs would pay abase price of $26 38 per ton delivered to the tipple site(G C Exh 3 at 2) Of course, as Kelley testified, Hobbscontinued to be obligated under the 1985-1987 joint mar-keting agreement (G C Exh 5) (the purchase contract)to sell coal from the Porter mine to ICC 8 From June 4forward, however, Hobbs no longer had any obligation(and perhaps no right) to mine the coal (2 283)About a week after the mine closed, or approximatelySunday, June 7, Kelley, Blevms testified, called Blevmsand informed him that ECC would operate the Portermine as a contract miner (2 226-227, 233) During thatweek, while the mine was closed and Hobbs and ICCwere negotiating, Blevms resumed his work at Inter-Chem's mine at Welch, Oklahoma, and engaged in "sev-eral" other activities (2 233, 236) When the Porter minereopened under ECC, Blevms was in charge (2 231)Sisney testified that after the mine reopened under ECC,he reported to Blevms (2 209)d Hiring by EastoakTerry Wayne Dean was president of the Union duringthe spring of 1987, and in that timeframe he operated ascraper for Respondent (1148, 152, 159) Clifton EWalker has been treasurer of the Union about 6 yearsWalker worked as a welder/mechanic for the Respond-ent (1 121-122)7 Kelley testified the meetings extended Into Friday or even Saturday(2268)B Kelley actually said "Inter-Chem" (2 283) We know from Yeagleythat ICC is commonly known as "Inter-Chem" (1145) Indeed, the mar-keting agreement expressly uses "Inter-Chem to denote ICC (G C Exh5 at 1) In short, Kelley was not referring to Inter-Chem Coal Companyat this pointIn the first part of June, Dean and Walker went to thePorter mine, made application to work for Eastoak, andstated that the Union still had a contract Dean testifiedhe asked Blevms whether "they" were going to honorthe CBA Blevms said, "No, we're not going to honorthe contract Now that I've got rid of the Union I canwork whoever I want or whatever for the same wages"As far as he was concerned, Blevms said, there was nocontract with the Union (1150, 160)Walker testified Blevins said he had done away withthe Union as he had always wanted to do Walker andDean asked him what was to be done about the wagesand benefits Blevms said he was going to pay $9 anhour "across the board," that there would be no benefits,and employees would have no holidays but insteadwould have to work holidays Walker asked if Blevmswas going to hire him back Blevms said, "There's noway that I'd hire you" Walker said "Fine" Walker didnot ask for Blevms to explain because Walker knew thereason He and Blevms, Walker testified, had argued"He didn't like me and I didn't like him" It was over anincident involving a scraper, Walker testified (1 128-131)I describe the scraper incident later and the subsequentwarning Walker refused to accept Although Blevmsdoes not deny having a conversation with Dean andWalker in early June, he does deny the statements theyattribute to him (2 227-228)Walker testified he was not hired by ECC (1130)Dean apparently was not offered a job with Eastoakuntil Sisney did so about the last of July or the first ofAugust (1167-168) The evidence does not descnbe thejob offered or reflect whether Dean accepted the offerOnly two of the General Counsel's witnesses testifiedthat Eastoak hired them•Philip L Thomas and MichaelJ ArmstrongThomas testified he was hired by Eastoak in mid-Juneand worked there as a dozer operator until he was laidoff in February 1988 (1 96-97, 99, 104) When Sisneycalled Thomas on May 31 and informed him the minewas closing, Sisney told Thomas to fill out an applica-tion Sisney added that the mine would be "nonunion"(1 98) Armstrong was called about 2 weeks after he ap-plied at Eastoak Initially he did not accept because healready was working About a month later he told Ble-vms he was not happy where he was The next morningSisney called Armstrong and hired him to operate ascraper for Eastoak at the Porter mine (1111-112, 118)Recall that beginning January 1, by the Union's re-sponding to Hobbs' adverse economic condition, thewages and benefits under the CBA in effect at Hobbshad been reduced substantially Operating the Portermine nonunion, Eastoak eliminated either some or allbenefits and cut the wages to a flat $9 an hour for alloperators Thomas testified that "some" benefits wereeliminated along with the union contract (1 101), where-as Armstrong testified they did not receive paid holidaysand, "We didn't have any benefits" (1112-113) By bene-fits is meant, of course, payments not required by law,for Armstrong concedes that F,astoak paid "overtime"(obviously meaning time and one-half) after 40 hours of 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork, but there was no double time on Sundays, "noth-ing like that" (1112)Complaint paragraph 15 alleges that between "aboutMay 31 and June 2 all but approximately four unit em-ployees filed applications with Respondent Inter-Chem"However, only about 12 unit employees were rehired byRespondent Inter-Chem Paragraph 17 alleges such con-duct was motivated by union animus ICC argues thatthe General Counsel "apparently abandoned" these alle-gations (Br at 24) In her brief the General Counsel con-tends (Br at 8), "In fact few of the original crew wererehired, although the exact number is not known" I dis-cuss these contentions laterB The Events in Dispute1 IntroductionAlthough I have covered a couple of points of disput-ed facts, and will resolve the disputes later, most of theforegoing description summanzes undisputed facts Thesignificance the parties attach to those facts are in sharpcontrast, howeverThe timeframe of the background I have given actual-ly extends over to the May 31 closing of the mine byHobbs and the reopening in early June by Eastoak Thetimeframe of the events I now describe begins in Febru-ary with Kelley's assignment of Blevms to the Portermine and extends, generally, to the mine's closing onMay 31We are concerned in this timeframe principally withthe presence and actions of Blevms and the question ofwhether his words or deeds assist in rendering ICC liablehere as a joint employer with ECC and Hobbs Most ofthe facts in this timeframe are disputed Generally, Icredit the General Counsel's witnesses over those ofICC The General Counsel's witnesses testified with ap-parent sincerity and with a persuasive demeanor in com-parison to the witnesses called by ICC2 Labor relationsEarlier I described the March 24 management agree-ment between Hobbs and ECC (G C Exh 4) Kelleyconcedes that he assigned Blevins from Inter-Chem'smine in Welch, Oklahoma to the Porter mine as, in Kel-ley's words, "our representative on site" (2 269, 299) By"our," I find Kelley meant ICC and its wholly ownedsubsidiaries In effect, Kelley operated the coal divisionas if ICC, ECC, and Inter-Chem are a single integratedenterprise Blevins confirms that Kelley assigned himthere (2 234), and that the purpose was to be an adviserand consultant under the management agreement (2 220,235-236) As earlier mentioned, Kelley testified Blevmsreported directly to him but on occasion Blevms wouldspeak directly with "Hobbs/Oberg" (2 299)Blevms concedes he visited the Porter mine once inJanuary and once in February, and he approximates hisarrival there, after assignment by Kelley, as late Febru-ary or early March He testified he does not knowwhether the management agreement was written or oral(2 220, 235)Darrell Wayne Stephens has been a member of theUnion over 9 years He was president in 1983-1984,treasurer for 2 years, and on the bargaining committeewhen the 1985-1987 contract was negotiated (1 72)Originally a dragline operator for Bill's at the Portermine, Stephens was promoted to tipple operator whenHobbs took over That position was removed from thebargaining unit effective January 1, 1987, and JamesHobbs told Stephens he would have supervisory respon-sibilities over coal blending, coal loading, coal sampling,water sampling, parts, and parts purchasing Stephens at-tended supervisory meetings thereafter (1 56-57)Stephens credibly testified that Blevins did come tothe mine in January, and that through February Blevmsappeared more frequently Blevins said he was there asan adviser In February Stephens asked James Hobbsabout Blevms' capacity President Hobbs told Stephenshe should obey the instructions of Blevms (1 57-58)Union Treasurer Clifton E Walker, who worked as amechanic in the shop adjoining the mine office, crediblytestified that in February Jim Hobbs told him Blevinswas the general mine superintendent, and later Blevinstold him the same (1 123-124)Stephens testified that Bill Keele had been the actingmine superintendent for Hobbs Jerry Grooms was thepit boss for Hobbs In about early March, apparently,Stephens overheard Blevins tell Grooms he knew a manhe thought would make a better mine superintendentthan Keele and who would be more capable at managingthe men (1 86-87) Stephens' testimony that Ron Sisneybecame the mine superintendent about mid-March coin-cides with Sisney's testimony that Jim Hobbs hired himon March 16 (2 182, 202, 206) Sisney concedes he wasreferred to Hobbs by Blevins (2 207) Sisney testified hehad checked with Blevins about 2 weeks earlier seekingwork, but Blevins said he had nothing 9 They had asecond conversation and then, apparently on, a third oc-casion, Blevms called Sisney and asked if he would beinterested in working for Hobbs According to Sisney,he said possibly so and, on his own, went to the Portermine the next morning President Hobbs (it so happens)was in the mine office that day, interviewed Sisney, andhired him (2 207-208) I find that James Hobbs was in-volved merely as a formality to implement the decisionby Blevms to hire Sisney In effect, James Hobbs servedas little more than Blevins' agentThe following day, Tuesday, March 17, Blevms, Ste-phens testified, conducted a meeting with the mine's su-pervisors Mine Superintendent Sisney, Pit Boss Keele,Supervisor Grooms, and Supervisor Stephens Alongwith discussing changes to be made in the pit area, Ble-vins told the four they were not to tell the employeesthat "Inter-Chem" was going to be managing the mine'sbusiness As far as the employees were concerned, Ble-vins said, he was there simply as a representative tomake recommendations as an adviser (1 59-60, 81)Following the management meeting, the employeeswere called in for a general meeting At the general em-ployee meeting Blevins introduced Sisney as the newmine supenntendent (1 59-60)9 Stephens testified Sisney visited the mine in late February or earlyMarch (1 59) HOBBS & OBERG MINING CO583In the weeks thereafter, Blevms testified, he spent 60to 75 percent of his time at the Porter mine, mostly inthe office, and the rest of his time at Inter-Chem's minein Welch (2 223, 236) Sisney testified he spent about 98percent of his time at the pit where most of the employ-ees worked (2 189-190, 211), that he, Keele, and Grooms(the Hobbs' supervisors) are the ones who told the em-ployees working in the pit what to do and how to do it,and that Blevins had no authority to tell employees whatto do and did not undertake to do so (2 192-193) Blevinsagrees that he had no such authority, and testified thathe never disciplined any employees at the mine, and thaton the one occasion he recommended to Jim Hobbs andJohn Chulick that Hobbs eliminate Stephens' positionand terminate Stephens, they rejected his recommenda-tion (2 220-221) Sisney testified he reported daily, usual-ly by telephone, to Jim Hobbs and John Chulick on mat-ters pertaining to production and finances (1 186-187,202) Before June, Sisney testified, Blevms maintained adesk in the office After May 31 he maintained the samedesk, same chair, at the same spot (2 209-210)Stephens credibly testified that Blevms, in March, toldhim that he was not needed as much around the tipplearea, that they would not need to crush or blend asmuch coal, and instructed him to spend more time at thepit and relieve Sisney so Sisney could spend more timein the office A day or two later Sisney discussed withStephens whether Stephens thought he could handle theresponsibility of Pit Boss (1 57-58, 83-84) Blevins alsohad Stephens run errands for him, including picking upmoney from ICC in Tulsa to cover the Hobbs' payrollScraper operator Terry Wayne Dean had been laid offfrom Hobbs in December 1986 while vice president ofthe Union He returned on recall sometime in Febru-ary 10 Because the Union's president had taken a con-tract job (outside the unit) with Hobbs, Dean became theUnion's president (1148, 152) His first day back, Dean,as union president, went to the office to check withJames Hobbs or Perk Oberg on a general visit The onlyperson there was Blevms who told Dean that if therewas any union business to discuss from that time on,Dean should talk with Blevins "Hobbs and Oberg nolonger have anything to do with the mine, they're out,"Blevms added Blevms said he was the man Dean shouldsee because he was "running" the job (1 149-150, 166)Blevins denies it (2 228) Dean impressed me as a moresincere witness, and I credit him over BlevmsBlevms admits to a limited involvement in a discussionwith the Union over Sunday pay under the CBA AsDean (1 150-151) and Walker (1 123-124) explain, inMarch the workers complained they were not being paiddouble time for working Sundays 11 Dean and Walker1• On redirect examination Dean testified Sisney was already at themine daily when he returned from layoff (1 175-176) It appears, howev-er, that Sisney was not lured until March 16 Although I credit the sub-stance of Dean's testimony, he apparently became confused either as tothe month he returned or as to whether Sisney was already there" Item (2) of the CM modifications that went Into effect on January1 reads (G C Exh 7)Forty (40) hours per week straight time, all hours over forty (40)would be time and a half with the exception of Sundays whichwould be double timeconfronted Blevins over the issue Blevins said he wouldcheck into it The next day, a Sunday, Blevins, showingthem a copy of the contract, said that double time wouldbe paid on Sundays only if 40 hours had already beenworked that week 12However, Dean testified, the way Respondent wasscheduling hours, the affected employees would notreach 40 hours until they worked through Sunday and,therefore, they would receive only straight time pay forworking Sundays (1151) Dozer operator Michael JArmstrong testified that Blevms, who had come to thepit to explain Respondent's position, stated that Respond-ent had to pay double time on Sunday only if the affect-ed employee had already worked 40 hours that weekArmstrong places the event in early April rather thanMarch (1110, 115) The contract modification, quotedearlier, is subject to being interpreted in a way whichsupports either the Union or the CompanyBlevins concedes he contacted Inter-Chem's attorney,Laurence A Yeagley, for an interpretation of the CBA,learned that double time did not have to be paid underthese circumstances, and so reported to Dean 13 Thatended his involvement, he declares In fact, Blevins as-serts, it was Sisney who came to him with the Sundaypay question (2 229, 238) I credit Dean and WalkerAside from instructing a supervisor, Stephens, on whatto do and where to work, Blevms also, contrary to histestimony and that of Sisney, became directly involvedwith supervising the employees Welder and mechanicWalker, the Union's treasurer, spent about 75 percent ofhis time in the shop adjoining the office and he normallyreceived his work instructions from Blevins (1 122, 124)On one occasion in late March or Apnl Blevins wantedWalker to repair a broken part of a scraper by weldingthe part Walker told Blevins the part could not be re-paired but would have to be replaced with a new partBlevms said he did not want to spend the money or timegetting a new part Walker again told Blevms a repairwould not work Blevins terminated the conversation bytelling Walker (1126) 14I'm the boss, and you do what I tell you to doWalker repaired it, but, as he had predicted, the partbroke almost immediately after the scraper returned toservice in the pit Respondent thereupon sought to issueWalker a wntten reprimand over the incident (1 126-127)Sisney testified Blevms was not involved, that it wassimply a matter of Walker's incorrectly repairing a partand not checking to see if it would work when thescraper was returned to service When he sought to handthe warning slip to Walker, Walker refused to take it(2 199-201) Further contradicting Walker, Sisney testi-fied Walker spent more time in the pit, where he per-12 Dean s testimony is slightly confused on this point, but it seemsclear that is the thrust of his words, particularly as It matches the otherevidence13 As earlier noted, Yeagley testified he is vice president and generalcounsel for ICC (1135)" I do not credit Blevins' denial (2 226) 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDformed mechanical work, than he did in the shop (2 211)Blevms describes the time as a 50/50 split (2 224)Walker testified that Union President Dean was withhim when, in the office, Sisney and Blevins wantedWalker to sign a warning which blamed Walker for thepart's breaking Walker refused to sign (1 127-238) Deanconfirms he represented Walker (1 150) Walker neverfiled a grievance over the matter (1128, 133, 167), appar-ently because, as Dean testified, we never "received" (byphysically accepting in his hand) a warning (1166) Ble-vms asserts he never attempted to give a warning toWalker (2 222, 225)I credit Walker and Dean over Sisney and BlevmsHowever, Walker used the generalized "they" when de-scribing the actions of Respondent I find that, althoughBlevms acted and spoke as Walker described, it wasSisney who did the acting and speaking for Respondentwhen Respondent thereafter sought to have Walker signthe warning Blevins was present in the office on that oc-casion, I find, but left the warning for Sisney to handle3 AnimusAs earlier mentioned, the complaint (pars 15-17, 20)allege that Respondent violated Section 8(a)(3) of theAct by discharging all unit employees on May 31 and re-hiring about 12 only (of about 35) The evidence israther skimpy concerning not only the number of em-ployees rehired in early June and later, but also concern-ing the number of employees who even applied for em-ployment with ECC when ECC took over in early JuneThe record contains evidence either directly reflectinganimus or which the General Counsel apparently con-tends supports an inference of animus Most of the evi-dence consists of remarks attributed to Blevms beforeand after May 31 Earlier I summarized the statementswhich, I found, Blevms made in early June I now coverthe pre-June statements attributed to Blevins by Ste-phens Blevms denies making the remarks (2 226) Icredit Stephens Testifying with "straight eyes,"" Ste-phens exhibited a more persuasive demeanorAs Darrell W Stephens credibly testified, in theperiod of March-May Blevms discussed the CBA withStephens in conversations the two held in the office Ble-vms would ask for Stephens' interpretation of whetherBlevins could move someone from a scraper to a dozerBlevins would ask Stephens similar questions relating tohours and operation of equipment (1 61-52) By AprilBlevins began to express his opinion about the CBA toStephens After asking about an article in the CBA, Ble-vins would cast aside the CBA, saying that It would be alot easier to manage the business without a (union) con-tract Blevins said it seemed as though the union contracthad restricted the company from operating its business ormanaging its people as Blevins thought the operationshould be managed (1 67)15 In the American Indian Prayer (Red Cloud Indian School, PineRidge, South Dakota), the supplicant, praying to the Great Spirit,'whose voice I hear in the winds," humbly asks for wisdom to guide himthrough life He concludes by asking, Make me always ready to come toyou with clean hands and straight eyes So when life fades, as the fadingsunset, may my spirit come to you without shameBy May Bevins' remarks to Stephens reflect that Ble-vim' frustration at not having unbridled leeway in oper-ating the mine had resulted in an attitude that was morethan simply negative Blevins' attitude now became char-acterized by a threatening overtone Thus, in late MayBlevms told Stephens that the "company" would be a lotbetter off without the Union, and if the men did notwant to work the way he wanted them to, "they'd justclose it down, close the mine and open it up under a dif-ferent name and go ahead and dig coal" (1 68, 70)Bevms made the close-down reopen threat in conjunc-tion with a dispute with the Union over the handling ofexplosives Stephens was assigned to do some blasting ofrock As Stephens had predicted, the Union went toSisney and protested that if the blasting was going to bedone regularly then the job should be posted for biddingunder the CBA Respondent ceased the blasting and re-sumed digging with the equipment (1 68-70)Sisney also increasingly began to condemn the CBA inMay This was in conjunction with Sisney's either chang-ing, or wanting to change (the evidence is less than ple-thoric), the shifts and hours of the equipment operatorsto two shifts of 4 days of 10 hours Apparently some em-ployees complained (1 87-88) Earlier Sisney also had ex-pressed his desire not to have to pay double time underthe CBA for Sunday work (1 88, 124) That issue, as wehave seen, was resolved to his and Blevms' liking whenICC's general counsel interpreted the CBA as not requir-ing double time pay on Sunday unless the employee hadalready worked 40 hours that weekSisney's displeasure with the CBA, its restrictions, andthe independence it gave the bargaining unit is evidentfrom his failed attempt to change the hours ofwelder/mechanic, and union treasurer, Clifton EWalker Sisney testified that he changed the hours of themechanics At one point Sisney says there were threemechanics (Walker, Olin Johnson, and a third whosename he could not recall) working a 10-hour shift begin-ning at 7 a m (1 193-194, 196) Later Sisney gave thenumber of mechanics as four, including Ronnie Schoulz,with Johnson and Schoulz being contract employees,Walker and the fourth mechanic being members of thebargaining unit, and the 4 working two mechanics pershift of 4 days (and 10 hours) on and 4 days off (2 213-214) Sisney wanted to stagger the starting times (and,thus, the ending times) in order to provide more mainte-nance and repair service for the equipment Walker,Sisney testified, refused to change (2 214-215) Presum-ably Walker relied on the CBA or some custom relatedto the CBA For classifications with more than one shift,the CBA defines the shifts and hours, with the first shiftbeginning at 8 am (G C Exh 6 at 16)It is unclear, therefore, whether Sisney ever imple-mented his desired change, at least as to the two contractmechanics, or whether Walker's adamant resistance frus-trated Sisney's ability to implement his plan even as tothe two contract mechanics Sisney does not give the ap-proximate date of this incident Walker does date agroup effort by Jim Hobbs, Blevins, and Sisney to per-suade him to convert to a contract mechanic Placing HOBBS & OBERG MINING CO585this event in March, Walker testified he declined the in-vitation (1131)4 Financial controlThe record contains evidence relating to certain finan-cial matters Hobbs contends the evidence does not sup-port a finding that ICC had financial control of Hobbs(Br at 18) ICC argues that Respondents did not jointlycontrol the mine's finances, and that in any event the evi-dence is irrelevant because there is no allegation thatHobbs and ICC (and ECC) constitute a single employeror alter egos (Br at 20)Respondents did not object to this evidence as irrele-vant, and It could be argued that all concepts were fullylitigated (tned by implied consent) Nevertheless, theGeneral Counsel expressly states that only the joint em-ployer concept is alleged (Br at 14) I interpret that tomean the General Counsel disclaims any contention thatthe concepts of single employer and alter ego were fullylitigated The General Counsel asserts that the Govern-ment's allegation, and its position, is that ICC, "throughits agents, exerted sufficient control over the employeesof Respondent Hobbs to constitute a joint employer withRespondent Hobbs" (Br at 14) Although that positiondoes not seem to answer the contention of irrelevanceICC raises in its brief, I nevertheless shall summarize thedetails quicklyThe first item here involves an $18,000 check There isno dispute Blevms sent Stephens to ICC's office in Tulsato fetch the check and that Hobbs deposited the check inits own bank account in Porter Stephens testified thisoccurred in about Apnl and was done, so he was told,that Hobbs could meet its payroll (1 62-63, 70, 82, 84)On a similar errand for Blevms, Stephens went to ICC inTulsa, obtained a sealed envelope containing a check,carned it to a machine shop that had repaired an engineblock for Hobbs, received the engine block, and returnedwith it to the mine (1 62-63, 84-85)Testifying about both events, Kelley explained that inboth instances the checks represented money owed byICC to Hobbs for coal delivered and invoiced Paymentwas expedited (that is, made in advance of the due dateunder the contract) merely as a courtesy to Hobbs, andthe money was not an advance or a loan (2 273-278,281-282) The General Counsel argues that Kelley's ex-planation does not ring true because the expedited$18,000 does not match with the invoices in evidence(Br at 15) The problem in resolving this issue is two-fold First, the three invoices in evidence (G C Exhs10-12) bear March dates and range in amounts fromabout $4500 to nearly $35,000 The evidence is insuffi-cient to determine whether these invoices had been paidor not when the $18,000 check was obtained, whetherICC's books reflect the $18,000 was applied to these orsimilar invoices, or other accounting details The same iseven more true as to the engine block Stephens securedKelley's testimony is rather puzzling on one point Ondirect examination Kelley implied that ICC had expedit-ed payment of invoices as far back as 1985 (2 279), buton cross-examination by the General Counsel Kelley spe-cifically states that early payments were made only afterAMAX dropped out (2 296-297) That, we know, didnot occur until April 1, 1987Another financial item concerns road use rental feesDarrell McCullough owns some important property atthe mine•the road from the mine to the tipple areaWhen Hobbs fell delinquent in its payments of the rentalfees, McCullough closed the road That action producedresults On May 4 Keller, Yeagley, and Blevins met withMcCullough just west of Porter They agreed to getMcCullough his money The next day McCullough re-ceived one half of the money due him in the form of acheck from Hobbs (1 89-94) Kelley did not address thisspecific incident Presumably his testimony, that all pay-ments to or for Hobbs were for underlying debts owedHobbs, applies Again, the evidence does not descnbeICC's books and accounting entries so that the signifi-cance of any money transfer can be evaluated5 ICC logo stickersThe record contains evidence about equipment fromthe ICC companies and the first appearance of large (13inches by 18 inches) plastic logo stickers placed on theequipment The logo apparently is used by any of theICC companies (G C Exh 2, ICC Exh 1) Becausethere is evidence that the equipment was leased to Hobbs(1 138, Yeagley)," and because two of the GeneralCounsel's witnesses testified that the sticker logos werenot placed on the equipment until after ECC took overin June," I find no significance in the evidence even ifin fact a few of the stickers were on equipment beforeMay 31C Discussion1 IntroductionResolution of the issues must be made at two points•as of May 31, 1987, and again as of June 4, 1987 As al-ready mentioned, I have resolved credibility in favor ofthe General Counsel's witnesses Except where otherwisenoted, or where implicit, I find the disputed facts toaccord with the General Counsels evidence However,that does not necessarily compel the conclusions theGeneral Counsel advances2 Some legal conceptsThe General Counsel alleges (complaint par 5) andargues (Br at 14-19) that Hobbs and "Inter-Chem" areJoint employers of the employees of Hobbs As I havementioned, the complaint proceeds against Hobbs and"Inter-Chem Company/Eastoak Coal Company" Thejoinder of the two names in that fashion could suggest asingle employer theory, but the General Counsel makesclear that the Government is proceeding only on a jointemployer theory The complaint also expressly desig-16 According to Kelley, Inter-Chem Coal Company had no Involve-ment with Hobbs other than an emergency lease of some equipment onone occasion (2271) The equipment lease Yeagley briefly mentions ap-parently is with ECC" Philip L Thomas (1 100, 105), Michael J Armstrong (1 111) Thelogo stickers ICC Identified here (2 185) bear the name of Inter-ChemCoal Company (ICC Exh 1) 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnates the name "Inter-Chem" to refer to Inter-ChemCompany/Eastoak Coal Company As we know fromthe evidence, the actual corporate identity of "Inter-Chem Company" is ICC Eastoak Coal Company (ECC)is a separate company, although a wholly owned subsidi-ary of ICC, and Inter-Chem Coal Company is yet a dif-ferent company, although it also is a wholly owned sub-sidiary of ICC I noted earlier, in this decision I have re-served "Inter-Chem" for Inter-Chem Coal Company,except where I quote a witness who, in his testimony, in-dicates he is referring to ICCIn its brief ICC refers to the concepts of single em-ployer and alter ego as well as that of Joint employer(Br at 20, 22) The three concepts are distinct from oneanother Marino Electric, 285 NLRB 344 fn 29 (1987) Abrief review of the concepts is appropriateThe starting point for a clear understanding of theJoint employer and single employer concepts, and theirdifferences, is NLRB v Browning-Ferris Industries, 691F 2d 1117 (3d Cir 1982) (BFI) As the court in BFI ex-plains, a single employer relationship exists where twonominally separate entities are actually part of a singleintegrated enterprise so that, for all purposes, there is infact only a single employer The question is whether thetwo firms constitute only one integrated enterprise BFIat 1122 It is pertinent to note that while diamonds, defi-cits, and taxes may be forever, corporate arrangementsneed not be Specialty Waste, 269 NLRB 96 (1984) (singleemployer status only temporary)In deciding the singuler employer question, the Boardconsiders four factors," none of which, alone, is con-trolling," nor need all be present 20 Single-employerstatus ultimately depends on all the circumstances of thecase,2' and such status is characterized by the absence ofthe arm's length relationship found among umntegratedcompanies 22 The fundamental inquiry is whether thereexists overall control of critical matters at the policylevel 23 The four factors are 24(1)interrelation of operations,(2)common management,(3)centralized control of labor relations, and(4)common ownershipIn contrast, as the Third Circuit explains in BFI at1122, the joint employer concept does not depend on theexistence of a single-integrated enterprise Therefore, thefour-factor standard is inapposite 25 Rather, a finding" BFI at 112215 Emsing s Supermarket, 284 NLRB 302 (1987)20 [bid21 Image Convention Services, 288 NLRB 1036 (1988)22 BFI, supra, Emsmg's, supra23 Emsing's, supra24 Images supra25 BFI at 1122, W W Grainger, supra (1987) But see Clinton s DitchCoop v NLRB, 778 F 2d 132 (2d Or 1985) Although declining in Clin-ton s Ditch to adopt a standard applicable to Joint employer cases, theSecond Circuit weighed five factors which all relate to labor relations(I) Hiring and firing, (2) Discipline, (3) Pay, insurance and records, (4)Supervision, and (5) Participation in the collective-bargaining process Atleast two commentators have difficulty seeing any difference in this fromthe Board's test W V Siebert and N D Webb, Joint Employer SingleEmployer and Alter Ego, 3 The Labor Lawyer 873, 881 (No 4, Fall 1987,ABA)that companies are Joint employers assumes in the firstinstance that companies are what they appear to be•in-dependent legal entities that have merely chosen tohandle jointly important aspects of their employermployee relationship BFI at 1122In joint employer situations, it is a matter of determin-ing which of two, or whether both, respondents control,in the capacity of employer, the labor relations of agiven group of workers BFI at 1122-1123 Thus, thejoint employer concept recognizes that the business enti-ties involved are in fact separate, but that they share orcodetermine those matters governing the essential termsand conditions of employment BFI at 1123, ChesapeakeFoods, 287 NLRB 405 (1987), W W Grainger, 286NLRB 94 (1987)To establish joint employer status, there must be ashowing that the alleged Joint employer meaningfully af-fects matters relating to the employment relationshipsuch as hiring, firing, discipline, supervision and direc-tion Chesapeake Foods, supra But the right of sufficientcontrol over the labor relations policies of a contractormay well be a determining factor by itself in concludingthat the owner is in fact an employer of the contractor'semployees Cabot Corp, 223 NLRB 1388 (1978), affdsub nom Chemical Workers Local 483 v NLRB, 561 F 2d253 (D C Cir 1977) Finally, the burden of proving Jointemployer status is on the General CounselAlter ego status, a separate concept, is mentioned inpassing by one of the parties, and I shall treat it brieflyThe alter ego analysis considers the four factors of thesingle employer inquiry and more The focus of the alterego analysis is to determine whether one firm is simplythe disguised continuance of another firm Marino Elec-tric, 285 NLRB 344 (1987) Typically an alter ego is es-tablished for the purpose of evading (through a shamtransaction or technical change in operations) the origi-nal employer's responsibilities under the Act, such as itmay have under a collective-bargaining agreement with aunion Marino, id, Watt Electric Co, 273 NLRB 655, 658(1984)3 Analysisa The joint employer IssueDuring the spring of 1987, did ICC and ECC "mean-ingfully" affect the employment relationship? I find theanswer to be, yesJim D Kelley, vice president in charge of ICC's coaloperations, is also president of ECC and president ofInter-Chem Coal Company Regardless of whether asingle employer status was litigated as to ICC, ECC, andInter-Chem, it is clear that ICC, through Kelley, madethe policy decisions for the ICC companies regardingcoal Although ECC was the manager under the writtenagreement of March 24 with Hobbs (G C Exh 4), inpractice Kelley directed the operations so as to serve theinterests of ICC as well as the interest of ECC andHobbs In so doing, Kelley assigned Larry G Blevms, anemployee of Inter-Chem Coal Company, to serve at thePorter mine Ostensibly Blevms went merely to serve asan adviser and consultant In fact, however, Blevins HOBBS & OBERG MINING CO587went as the general mine superintendent James Hobbsand Blevms both said so, and the conduct of all partiesdemonstrates that it was soFor example, in February James Hobbs told Supervi-sor Darrell Stephens to obey the instructions of BlevinsIn March Blevins was instrumental in having JamesHobbs hire Sisney as the mine superintendent On March17, the day after Sisney was hired, Blevins told all super-vision, including Sisney, that "Inter-Chem" was nowmanaging the mine, but not to tell the employees thatfact (he also informed them of changes to be made in thepit area) This meeting was followed immediately by onewith the employees at which Blevms (rather than JamesHobbs, Perk Oberg, or John Chulick) introduced Sisneyas the new mine superintendent 26Also in March Blevins reassigned Supervisor Stephensso that Stephens would spend more time in the pit reliev-ing Sisney so Sisney could spend more time in the office,and informed the newly returned Terry W Dean, nowthe Union's president, that Blevms was "running" thejob, that Hobbs was out, and to see Blevins on any unionmatters Even allowing for some exaggeration or puffingin the "out" as to Hobbs, it is a fact that none of thethree principals of Hobbs was seen at the mine afterMarch until Chulick arrived in late May Kelley, howev-er, testified that he visited the mine every week, daily insome weeks, to confer with "our representative" at thesite, Larry Blevms, between March and the end of May(2 269-270)Blevins personally supervised welder-mechanic CliftonE Walker In either March or April when they disputedwhether a scraper part should be replaced (Walker) orrepaired (Blevms), Blevms told Walker "I'm the boss"and to repair it When the repaired item failed, as Walkerhad predicted, Blevins and Sisney called Walker into theoffice to give Walker a written reprimand AlthoughWalker refused to accept the document, the significanceof the warning incident is Blevms' personal involvementin the disciplinary process Similarly, in March Blevmsparticipated with James Hobbs and Sisney when thethree unsuccessfully tried to persuade Walker to convertto a contract welder-mechanicAgain in March Blevins personally handled theSunday pay matter After obtaining a favorable (to man-agement) interpretation of the CBA from Yeagley, ICC'sgeneral counsel, Blevms notified Dean and the other em-ployees that there would be no double time pay on Sun-days unless they had already worked 40 hours that weekOn May 4 Blevms was among the ICC group (Kelley,Yeagley, and Blevms) which met with landowner Dar-rell McCullough when McCullough closed the road tothe tipple over nonpayment by Hobbs of the road rentalfees No one was present from Hobbs, not even SisneyIt is true that this example, as some of the others, showBlevms more at the policy or managerial level then atthe pit level directly supervising equipment operators,granting them time off, approving vacations, and such26 Recall from Sisney's testimony that It was only the day before thatJames Hobbs, at the mine office, hired Sisney No reason is suggested inthe record as to why James Hobbs, if he in fact was at the mine onMarch 16, would not have stayed until the next day and introducedSisneymatters But that is why he had Keele replaced andSisney brought in Sisney was handpicked by Blevms forthat function Blevms served at the top, Just underKelley Joint employer status is not limited to the routinematters of supervision, but Includes the policy level thatcontrols the mundane affairs of the pit level This is im-plicit in the concept of meaningfully affecting the essen-tial terms and conditions of employment of the workersIn April Blevms was becoming exasperated with theUnion and began commenting to Supervisor Stephensabout how it would be easier to manage the mine with-out a CBA By late May Blevms' frustration with the re-strictions (in his view) of the CBA took on an ugly toneHe now threatened that the "company" would be betteroff without a union, and if the men did not want to workthe way he wanted them to, "they" would close downthe mine, open up under a different name, and proceedto dig coal Kelley denies that Blevins spoke to himabout restrictions of the CBA (2 200) I do not creditKelley, and I find that Blevms and Kelley did discusssuch "restrictions"I find that Blevms' threatening attitude was not solelya spontaneous expression of his personal frustration, butreflected the views of Kelley and Hobbs' John ChulickBy late May Chulick was the contact person at HobbsHe came to the mine in late May, gave Sisney the timingon when to cease mining, and the first week in June he(with his lawyer) negotiated the mining contract withICC Chulick did not testify Drawing an adverse infer-ence from his failure to testify, I infer that had he testi-fied, and truthfully, he would have testified that no laterthan late May he began discussions with Kelley and Ble-vms about the feasibility of escaping the CBA by sub-contracting the mining to ICC or one of its whollyowned subsidiaries Although Kelley denies any pre-Junediscussions or pre-June agreement for a subcontract (andpresumably denies any talk of evading the CBA), I donot credit his denial (2 291-292) Except for routine de-tails pertaining to the coal market, Kelley did not testifywith a favorable demeanor, and I do not believe him Heimpressed me not as sincere, but as cleverSisney also knew that Respondents planned to reopennonunion Thus, when Sisney called dozer operatorPhilip L Thomas on May 31 to tell him the mine wasclosed, Sisney invited Thomas to submit an applicationwhen the new company reopened the mine, and that itwould be operated nonunion (1 98-99)ICC attaches to its brief a copy of Island Creek CoalGo, 279 NLRB 858 (1986), in which no joint employerrelationship was found between a coal mine operator(ICCC) and an Independent contractor (LMC) whomICCC hired to perform various items of constructionwork at the mine site Missing from that case is the per-vasive control that Blevins exercised at the managementlevel here Nor did ICCC become involved in incidentsof discipline (Walker) or contract administration (Sundayovertime pay) as did Blevms Blevms told all supervisionthat "Inter-Chem" would be managing the mine Nosimilar announcement was made in Island Creek Al-though more of the routine matters of alleged supervi-sion were involved in Island Creek than here, General 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMine Superintendent Blevins, as I have described, causedSisney to be hired as the mine superintendent to handlethose matters I shall not list all the differences, but Ifind Island Creek substantially different on the factsIf it can be said that Hobbs retained control and dis-cretion under the written management agreement overmatters affecting its employees, as Hobbs argues (Br at8), it also can be said, and I find, that in fact and practiceHobbs relinquished the lion's share of that control toICC and ECC from March (February, actually) throughMay 1987 During that March-May period, therefore, Ifind that ICC and ECC were joint employers withHobbs of the employees in the recognized bargainingunitAs for the period after May 31, the complaint alleges,in paragraphs 15 and 17, that Respondents were unlaw-fully motivated in refusing to rehire a majority of thebargaining unit in JuneComplaint paragraph 18 alleges that since May 31"Respondents" have refused to bargain with the Unionby withdrawing recognition from the Union and repudi-ating the CBAComplaint paragraph 19 alleges that since June 8 "Re-spondent Inter-Chem" has operated the Porter mine "onbehalf of Respondent Hobbs as a non-union operation"and has unilaterally changed wages, hours, and termsand conditions of employment of unit employees by re-fusing to give effect to the CBA Complaint paragraph21 alleges that conduct to be a violation of Section8(a)(5) of the ActHobbs argues that after May 31 its status respectingthe mine is merely that of an "absentee owner" (Br at18, 28) With its direct relationship severed from Juneon, Hobbs argues, even if it were considered a joint em-ployer up to May 31, that status ceased to exist thereaf-ter because it terminated its employees on May 31 andthereafter subcontracted the mining operation to ECC(Br at 18, 21)Respecting the timeframe of June and later, ICC andECC argue that the complaint does not specificallyallege successorship, that any such claim was not litigat-ed, and that the evidence does not establish such (Br at25)In the Government's brief the General Counsel doesnot expressly address the penod of June and later TheGeneral Counsel's theory of joint responsibility afterMay 31 by Hobbs and "Inter-Chem/Eastoak Coal Com-pany" is stated without expressly addressing the factHobbs subcontracted the mining to ECC beginning June4 27Hobbs argues that the June contract mining agree-ment, the subcontract, is not a sham transaction to avoidthe CBA or to discriminate against its former employees(Br at 26) In their brief, ICC and ECC suggest that forthem to be liable they would have to be shown to be asingle employer of themselves, and with Hobbs as well,22 Counsel did not attach a proposed order to the General Counsel'sbrief However, in the notice to employees counsel did attach, the em-ployers designated to sign reflect the General Counsel s joint employertheory, with signature lines for both Hobbs and Inter-Chem/EastoakCoal Company"and that responsibility as either a single employer or asan alter ego was not alleged (Br at 20, 22)The General Counsel argues joint responsibility by atheory of agency Thus, "The Complaint alleges that Re-spondent Inter-Chem, through its agents, exerted suffi-cient control over the employees of Respondent Hobbsto constitute a joint employer with Respondent Hobbs"(Br at 14) And, "If one company functions as the agentof another, pursuant to a management agreement, thenthey are joint employers if they share or co-determinematters governing the terms and conditions of the em-ployees" (Br at 17) The agency argument is expressedwithout distinction as to the timeframe, although the ref-erence to the management agreement clearly pegs it tothe March-May time period But as the General Counselalleges and argues responithility by Hobbs, ICC, andECC jointly, both before and after May 31, it is clearthat the Government relies on its agency theory to fixresponsibility of all three firms for the entire timeframeof both before and after May 31 The General Counselcites and relies on cases such as Union Carbide BuildingCo, 269 NLRB 144 (1984)The General Counsel neither expressly alleges norargues a sham transaction In the absence of alleging andarguing a sham transaction, or single employer or alterego,28 how does the Government fix liability on all threeentities after May 31 and the June 4 subcontract" TheGeneral Counsel's articulated theory is responsibility asJoint employers without explicit reference to a shamtransactionThe General Counsel's unstated premise apparently isthat Hobbs remains in the picture because it is still theowner of the mine permit Hobbs did not sell the miningpermit to ICC or ECC Thus, the theory apparentlyruns, ECC became the mining contractor as Hobbs'agent Even assuming the agent net snares ECC, whatabout ICC" ICC argues that even if ECC is found to bea joint employer with Hobbs, ICC has no liability be-cause there is no allegation it is a single employer oralter ego with ECC (Br at 20 fn 3, 22)Hobbs views the General Counsel's position as an at-tempt to buttress the joint employer theory by arguingthat Respondents acted in collusion to shut down themine, terminate union members, and repudiate the CBAHobbs argues that it acted for nondiscriminatory reasons(Br at 22), and contends that the contracting out of themining operation was not a sham transaction to evadethe CBA or to discriminate against its employees (Br at26, 30) Hobbs contends on brief that it ceased its miningoperations and contracted ("subcontracted") the work toECC "because of factors unrelated to labor costs," citingOtis Elevator Co 29 and Milwaukee Spring Division 39 In28 Toward the end of the Government s argument on brief, when li-ability is attributed to Respondents for transference of the mine, dis-charge of the employees and subsequent failure and/or refusal to rehiresaid employees is violative of the Act," the General Counsel cites McAl-lister Bros, 278 NLRB 601 (1986) In McAlhster the Board found thecompanies Involved to be alter egos and a single employer Because ourcase is premised on liability as joint employers, McAllister is inapposite29 269 NLRB 891 (1984) (Otis Elevator II)20265 NLRB 206 (1982) (finding no waiver by the union of the ngh tobargain over a decision to relocate) In Milwaukee Spring II, 268 NLRBContinued HOBBS & OBERG MINING CO589any event, Hobbs argues, even assuming the decision toshut down turned on labor costs, the Union waived theright to bargain over the issue by virtue of either lan-guage in the contract or the failure of the Union to re-quest to bargain over the effects of the decision afterbeing given "proper" notice of that decision (Br at 28-30)As to the latter, I find no waiver The notice was senttoo late to have permitted bargaining before the May 31terminations, and the credited evidence is that the Unionnever received the notice Moreover, it is ironic thatHobbs after-the-fact devotes much space and energy incontending that Sisney was Hobbs' representative at thePorter mine, yet Hobbs did not see fit to have Sisney-the person on the scene rather than at an office in StLouis•notify the union representatives of the decision toclose the mine and offer to bargain over the effectsHobbs' contractual waiver argument is based on articleii, section 2 3 of the CBA, the "management rights" arti-cle (G C Exh 6 at 2) Hobbs expressly relies on the lan-guage reserving to itself the sole right to "subcontractwork and determine the number, scheduling and du-ration of shifts, establish, change, modify or abolish ma-terials, processes, products, equipment and operations, in-cluding the right to terminate, merge, or sell the businessor any part thereof"However, the omitted portion of the subcontractingclause reads, "subcontract work and arrange for work tobe done outside the plant by others or by other divisions,departments or affiliates of the Company, " The fullclause is ambiguous, for it can be read to mean only por-tions of unit work, such as repairs to equipment, not theentire work of the unit Even if it plausibly can be readto mean the entire unit, plausibility does not satisfy theestablished requirement that waiver of a statutory rightmust be clear and unmistakable Collateral Control Corp,288 NLRB 308 fn 18 (1988)But was Hobbs required to bargain with the Unionover its decision to contract out its mining operation" Ifthe decision turned on labor costs, apparently so underOtis Elevator II Why did Hobbs decide to contract outits mining operation" Unfortunately, neither JamesHobbs, Perk Oberg, nor John Chuhck testified Hobbs,on brief, offers as one reason (the decision) the poorhealth of James Hobbs Although it appears JamesHobbs had a heart attack in the late spring, there is noevidence he did not recover sufficiently to oversee themining, or to testify, if he so desired Moreover, evenbefore his heart attack, James Hobbs stopped visiting themine after March, leaving the on-site management andsupervision of the mine to Blevms and SisneyThere is a lot of indirect evidence that Hobbs was suf-fering financially ICC's Kelley testified regarding prob-lems Hobbs was having with cash flow, credit, andequipment availability But it appears labor costs were akey factor in Hobbs' financial difficulty With Kelley'shelp, James Hobbs persuaded the Union, at midterm ofthe CBA, to agree to a substantial labor cost reductioneffective January 1, 1987 The record also reflects that601 (1984), the Board, Member Zimmermann dissenting, reversed Mil-waukee Spring I and dismissed the complaintBlevins (and, as I have found, Kelley and Chulick)wanted to convert the mining operation into a nonunionventure because he viewed the CBA as too expensiveand restrictive We also know that when ECC beganhiring in June under the June 4 mining contract that ben-efits were eliminated and wages were cut even furtherIf I were to find that Hobbs' decision to close the minewas motivated by economics, and not by a desire to op-erate nonunion, I would find that the decision to ceaseoperating its Porter mine and to subcontract the miningoperation to ECC turned on labor costs•a matter overwhich the Union had substantial control and which wasamenable to resolution through collective bargainingHobbs made no attempt to notify the Union of its deci-sion and to give the Union the opportunity to bargainabout the decisionThe General Counsel's complaint does not expresslyrefer to the subcontracting, nor does the General Coun-sel's brief Indirectly, however, the Government attacksthe subcontracting First, the complaint alleges animusmotivated the joint employers to discharge the unit em-ployees on May 31 Although the usual allegation of afailure to rehire is missing, the failure-to-rehire conceptseems to be included in the Government's joint employertheory of a continuing existence through the joint em-ployer status, and the General Counsel argues on briefthat union animus motivated the failure to rehire (Br at18, 19) I treat the animus allegation in a momentThe second indirect attack is the allegation that thejoint employers have refused to bargain with the Unionsince May 31 by withdrawing recognition from theUnion and repudiating the CBA (complaint par 18), andsince "June 8" by "Inter-Chem" operating the Portermine "on behalf of Respondent Hobbs as a non-union op-eration and has unilaterally" changed wages, hours; andterms and conditions of employment, and has refused togive effect to the CBA (par 19)In effect the General Counsel as Hobbs clearly recog-nizes, is relying on an unstated theory that the June 4subcontract is a sham in order to join the March-Mayperiod to the June period and to bind Hobbs, ICC, andECC as joint employers for the June (and beyond)period as well as the pre-June period For if the subcon-tract were a legitimate, arm's length arrangement be-tween Hobbs, as the permit owner, and ECC, an inde-pendent contractor, then neither Hobbs nor ICC wouldbe a joint employer with ECC after May 31 Anyremedy then would he only as to Hobbs for failing tobargain over the decision to subcontract, although theremedy might include requiring Hobbs to cancel the sub-contract The question to address now is the ammusissueb The allegation of unlawful motivation(1) The May 31, 1987 discharge of all unitemployeesIn view of my findings regarding the motivation ofBlevms, Sisney, and Kelley, with Hobbs being jointly re-sponsible, I find that indeed the subcontract was a collu-sively inspired device to evade the CBA and to get rid 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the Union All three Respondents participated in thisconspiracy to get rid of the Union and the CBA so thatall three could benefit from the permit granted by thepublic (through the State of Oklahoma) to mine the coalBecause ICC and ECC were joint employers withHobbs in the February-May period, all are responsiblefor the animus expressed by Blevins Indeed, I havefound that Blevins' expressions simply mirror the opinionexpressed to him by Kelley and Chulick In April-MayBlevms expressed his desire to operate nonunion I havefound that Kelley and Blevins did recommend to Hobbs(Chulick) that it contract out the mining operation to getrid of the Union, and that Hobbs (Chulick) adopted therecommendations I therefore find that a motivatingreason for Respondents' closing the mine and terminatingthe employees was to eliminate the UnionI also find that Respondents have not demonstratedthey would have taken this action even in the absence ofthe Union and the CBA Indeed, had Hobbs been free ofthe CBA, and been free to cut the pay of the operatorsto $9 an hour with no fringe benefits, the evidence justas strongly suggests that Hobbs would have continued tooperate the mine as it does that Hobbs would have sub-contracted the mining operation to another in any eventAccordingly, I find that the three Respondents (Hobbs,ICC, and ECC) violated Section 8(a)(3) and (1), as al-leged in complaint paragraph 16, by terminating the bar-gaining unit on May 31, 1987Relying on the concept that certain conduct "inherent-ly" discourages union membership, the General Counselcites a case for the proposition that a person is held tointend the foreseeable consequences of his conduct (Brat 18) If by "inherently" the General Counsel refers tothe principle that certain conduct is "inherently destruc-tive" of important employee rights and requires no proofof antiunion motive to prove a violation of the Act, Ifind it unnecessary to pass on the applicability of thatprinciple here 31 However, in one recent case the Boarddid apply that principle when it found that the purposeof plant closures and reopemngs was to evade obligationsunder a CBA swift Independent Corp, 289 NLRB 423(1988)(2) The June 1987 failure to rehireComplaint paragraph 15 alleges that between May 31and June 2 all but approximately four unit employeesfiled applications "with Respondent Inter-Chem Howev-er, only about 12 unit employees were rehired by Re-spondent Inter-Chem" Respondents deny the allegation(Par 17 alleges improper motivation for that action, andpar 20 alleges the action to be a violation of Sec 8(a)(3)and (1) of the Act ) The presence of this allegation issomewhat puzzling given the General Counsel's jointemployer allegations and theory That is, the remedy forthe unlawful discharge of the group is to reinstate thegroup If Respondents chose to rehire some of the discn-minatees, that action does not absolve it of the responsi-3 1 See the Board s discussion of NLRB v Great Dane Trailers, 388 U S26 (1976), in Century Air Freight, 284 NLRB 730 (1987) (a single employ-er case)bility to reinstate all Nevertheless, I shall discuss the al-legationThe evidence fails to show how many Hobbs' employ-ees filed applications with ECC or how many of suchapplicants ECC hired The evidence shows that some ap-plied and that at least a few were hired On an individualbasis, I find that a moving reason Blevins did not hireTerry W Dean and Clifton E Walker was their unioncapacities and expressions Blevms did call Dean some 2months later, but by then the damage had been done tothe Union Blevins did not testify as to why he did nothire Dean in June I find a violation as to the failure tohire DeanAs for Walker, it possibly is true, as Walker speculatedat the hearing, that Blevins did not hire him because theyhad experienced conflict (1 130-131) However, much ofthat conflict arose, I find, from Walker's reliance on theCBA as protecting his work schedule I find the GeneralCounsel's evidence to establish a prima facie case AsRespondents offered no evidence as to why it did nothire Walker, Respondents, I find, did not meet theirburden of proof I therefore find the failure to hireWalker to violate Section 8(a)(3) and (1) of the Act, asallegedBecause the mining subcontract is tainted by the collu-sion of the three Respondents to defraud the bargainingunit members of their statutory and contractual rights,the subcontracting device does not serve to sever thejoint employer relationship Finding, therefore, that thejoint employer relationship remained intact after May 31,I also find that the joint employers, as alleged, violatedSection 8(a)(3) and (1) of the Act when they, actingthrough their agent ECC, rehired only some of the bar-gaining unit in June As the remedy for the unlawful ter-mination of the entire bargaining unit encompasses therelief for this violation, no additional remedy need be or-deredc The refusal-to-bargain allegations(1)Complaint paragraph 18I have found the Respondents conspired to enter asubcontracting arrangement whereby Hobbs could evadethe CBA and ICC and ECC, as ostensibly good-faith in-dependent contractors, would not be bound by the CBAor have to recognize the Union I now find that, sinceMay 31, Hobbs, ICC, and ECC, as joint employers ofthe recognized bargaining unit, have unlawfully refusedto recognize and bargain with the Union by withdrawingrecognition from the Union and repudiating the CBA, allas alleged in complaint paragraph 18, and all in violationof Section 8(a)(5) and (I) of the Act(2)Complaint paragraph 19Complaint paragraph 19 alleges, in effect, that ICCand ECC, since early June have operated the Portermine nonunion as the agent of Hobbs, and have madeunilateral changesThe evidence supports the allegation I have foundthat the contracting out was a sham, that it was for theillegitimate purpose of eliminating the Union The second HOBBS & OBERG MINING CO591step in the conspiracy was to erect a documentarydevice to insulate the parties from responsibility for theircollusion By subcontracting the operation through ICCto ECC, Hobbs appointed them its joint agent not simplyto operate the mine, but to implement the illegal schemeRespondents ICC and ECC moved promptly to makeunilateral changes in the wage rates and benefits the em-ployees had enjoyed under the CBA In so doing, thethree firms violated Section 8(a)(5) and (1) of the Act asallegedOtis Elevator II, cited and relied on by Hobbs, does notapply because here the subcontracting was unlawfullymotivated Airport Distributors, 280 NLRB 1144 (1986)In any event the change here did not effect a fundamen-tal change in the nature of this business At all timesHobbs has been the owner of the mining permit BeforeFebruary-March it also operated the mine From Febru-ary-March it technically operated the mine, but under amanagement contract which, in practice, gave ECC (andICC) the lion's share of the nght to control operations atthe mine Finally, on May 31 Hobbs took the additionalstep of closing its operation as a prelude, I have found,to the subcontracting deviceHobbs remains in the business of mining coal throughits agent, and joint employers, ICC and ECC Hobbs didnot sell its mining permit, and it merely leased its equip-ment to ECC Through the sham subcontracting device,Hobbs simply substituted a second set of employees(those hired by ECC) for the first set (the recognizedbargaining unit)I find that ECC began on June 4, 1987, to operate thePorter mine as the agent of both Hobbs and ICC, andconstituted a joint employer along with Hobbs and ICCin the clever, but illegal, scheme to defraud the bargain-ing unit employees of their statutorily protected rights tounion representation and to the benefits of their CBA 32Accordingly, I find that the Respondents, as alleged incomplaint paragraph 19, have unilaterally changedwages, hours, and working conditions and refused togive effect to the CBA, all in violation of Section 8(a)(5)and (1) of the ActCONCLUSIONS OF LAW1 Hobbs, ICC, and ECC each is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The following employees of Respondent Hobbs con-stitute a unit appropnate for the purposes of collectivebargaining within the meaning of Section 9(b) of theActAll production and maintenance employees em-ployed at the Company's mine in the United States,excluding all salaried supervisors, office clerical em-ployees, guards, and supervisors as defined in theAct32 "Fortunately for everyone, the plan failed, as Clever Plans do,sooner or later" 13 Hoff, The Too of Pooh at 37 (1982)4 At all times since August 9, 1985, the Union hasbeen, and is, the exclusive representative of all the em-ployees in the unit described above for the purposes ofcollective bargaining within the meaning of Section 9(a)of the Act5 Since February 1987 Hobbs, ICC, and ECC havefunctioned as joint employers and are joint employers ofthe employees in the bargaining unit, described above,employed at Hobbs' mine at Porter, Oklahoma6 By terminating the employees of the bargaining unit,descnbed above, at Porter, Oklahoma, on May 31, 1987,Hobbs, ICC, and ECC, as joint employers, violated Sec-tion 8(a)(3) and (1) of the Act7 By refusing to rehire Terry W Dean and Clifton EWalker by mid-June 1987 at the Porter, Oklahoma mine,joint employers Hobbs, ICC, and ECC violated Section8(a)(3) and (1) of the Act8 By refusing since May 31, 1987, to recognize andbargain with the Union as the exclusive collective bar-gaining representative of the employees in the bargainingunit at the Porter, Oklahoma mine, by withdrawing rec-ognition from the Union, and by repudiating the collec-tive-bargaining agreement (CBA) of 1987, joint employ-ers Hobbs, ICC, and ECC have violated Section 8(a)(5)and (1) of the Act9 By operating the Porter, Oklahoma mine since June4, 1987 on behalf of Hobbs as a nonunion operation, andby thereafter unilaterally changing wages, hours, andterms and conditions of employment of employees in thebargaining unit by refusing to give effect to the 1987CBA, joint employers Hobbs, ICC, and ECC have vio-lated Section 8(a)(5) and (1) of the Act10 The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I find it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the ActBecause the subcontracting arrangement here, as Ihave found, was unlawfully motivated, I shall order Re-spondents to revoke it, if the Union so requests I shallorder revocation only at the Union's request because theUnion may prefer to include that subject in its bargainingwith the joint employers So long as the joint employerrelationship lasts, ICC and ECC must recognize and bar-gain with the Union regarding wages, hours, and termsand conditions of employment affecting the bargainingunit 33 Hobbs, of course, remains obligated to recognizeand bargain with the Union even if the joint• employerrelationship with ICC and ECC is or has terminatedRespondent must also offer all bargaining unit employ-ees terminated on 5 May 31, 1987, at the Porter, Oklaho-ma mine, immediate and full reinstatement to their33 If all the coal has been mined from the pit Involved in this case, andthe Joint employers have carried their relationship, and the work of thebargaining unit, to another pit, then the joint employers duty to recog-nize and bargain with the Union remains 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDformer jobs at the Porter, Oklahoma mine," discharg-ing, if necessary, any others hired into and holding thosepositions, or, if their jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority orany other nghts or privileges previously enjoyed, andmake them whole for any loss of earnings and other ben-efits suffered as a result of the discnmination againstthem 35 Backpay shall be computed in the manner estab-lished in F W Woolworth Co, 90 NLRB 289 (1950),with interest calculated as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987) 36 See generallyIsis Plumbing & Heating Go, 138 NLRB 716 (1962)Although the CBA expired at the end of 1987, the em-ployees would have enjoyed certain benefits under theCBA until its expiration Respondents therefore mustmake whole the bargaining unit employees for the valueof the benefits denied them the last 7 months of 1987For those employees who were rehired by ECC, theymust be made whole for the loss of pay and benefits theywould have received under the CBA in the manner setforth in Ogle Protection Service, 183 NLRB 682 (1970) "There do not appear to have been any contractual trustfunds However, that can be fully determined in compli-ance If there are any such funds, the amounts owed forthe contributions not paid are to be calculated in accord-ance with Merryweather Optical Go, 240 NLRB 1213(1979)No additional remedial order is needed respecting theunlawful refusal to rehire Terry Wayne Dean, Clifton EWalker, and all members of the bargaining unit in June1987 because any remedy is subsumed in the order to re-instate them and to make them whole for their unlawfultermination on May 31, 1987On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 38ORDERRespondents, Hobbs & Oberg Mining Company, Inc ,International Chemical Company and Eastoak CoalCompany, Porter, Oklahoma, their officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a) Discharging, refusing to rehire, or otherwise dis-criminating against employees because they are repre-34 If the joint employers have ceased mining for coal at the Porter,Oklahoma mine involved here, and have carried their joint employer re-lationship, and the work of the bargaining unit to another mine, the rein-statement obligation attaches at the new location35 Identity of all members of the bargaining unit, and their addresses,are among the matters which may be determined at the compliance stage36 Under New Horizons, interest is computed at the 'short-term Federalrate for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 6621 Interest accrued before January 1, 1987 (the effectivedate of the amendment) shall be computed as in Florida Steel Corp, 231NLRB 651 (1977)37 Ogle applies only to situations where employees remain employedby the employer but are not compensated in accordance with the existingCBA MIS, 289 NLRB 491 (1988)38 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posessented by Oklahoma Coal Miners Union (the Union) orany other labor organization, or because they avail them-selves of the protection afforded by a union or a collec-tive-bargaining agreement(b)Subcontracting work of the bargaining unit whenthe purpose is to escape from the duty to recognize andbargain with the Union and to evade the obligations ofthe collective-bargaining agreement (CBA)(c)Refusing to recognize and bargain with the Unionas the exclusive bargaining representative of all the em-ployees in the unit described below(d)Repudiating the CBA and making unilateralchanges in the wages, hours, and terms and conditions ofemployment of the employees employed in the bargain-ing unit descnbed below(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of thenghts guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request, Respondent Hobbs must bargain withthe Union as the exclusive representative of the employ-ees in the following appropriate unit concerning termsand conditions of employment and, if an understanding isreached, embody the understanding in a signed agree-ment The unit isAll production and maintenance employees em-ployed at the Company's mine in the United States,all salaried supervisors, excluding office clerical em-ployees, guards, and supervisors as defined in theAct(b)So long as a joint employer relationship existsamong Hobbs, ICC, and ECC regarding the bargainingunit, then, on request, the joint employers must bargainwith the Union as the exclusive representative of the em-ployees in the appropriate bargaining unit concerningterms and conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement(c)On request by the Union, terminate the June 4,1987 contract mining agreement (the subcontract), or anysuccessor agreement involving work of the bargainingunit(d)Offer all bargaining unit employees terminated onMay 31, 1987 immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions Do this without prejudice totheir seniority cr any other rights or privileges previous-ly enjoyed Discharge, if necessary, any employees hiredin the intenm Make the bargaining unit employeeswhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them, and as aresult of the repudiation of the collective-bargainingagreement, in the manner set forth in the remedy sectionof the decision(e)Remove from their files any reference to the un-lawful discharges and notify the employees in writingthat this has been done and that the discharges will notbe used against them in any way HOBBS & OBERG MINING CO593(f)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(g)Post at their Porter, Oklahoma mine, or at any suc-cessor location copies of the attached notice marked"Appendix "39 Copies of the notice, on forms providedby the Regional Director for Region 16, after beingsigned by the Respondents' authorized representatives,shall be posted by the Respondents immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted Reasonable steps shall betaken by the Respondents to ensure that the notices arenot altered, defaced, or covered by any other material(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply39 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board" shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT fail and refuse to recognize and bargainwith the Oklahoma Coal Miners Union (the Union) asthe exclusive bargaining representative of our joint em-ployees in the unit described belowAll production and maintenance employees em-ployed at the Company's mine in the United States,excluding all salaried supervisors, office clerical em-ployees, guards, and supervisors as defined in theActWE WILL NOT repudiate any collective-bargainingagreement (CBA) which covers the employees in thebargaining unitWE WILL NOT subcontract work of the bargaining unitwhen the purpose is to escape from our duty to recog-nize and bargain with the Union and to evade the obliga-tions of the CBAWE WILL NOT make unilateral changes in wages,hours, and terms and changes in wages, hours, and termsand conditions of employment of the employees em-ployed in the bargaining unitWE WILL NOT discharge or otherwise discriminateagainst any of you for supporting Oklahoma Coal MinersUnion or any other unionWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL as your joint employers, on request, bargainwith the Union and put in wntmg and sign any agree-ment reached on terms and conditions of employment foryou in the bargaining unit, and Hobbs & Oberg MiningCompany, Inc will, on request by the Union, bargain asstatedWE WILL, on request by the Union, terminate the June4, 1987 contract mining agreement (the subcontract), orany successor agreement involving work of the bargain-ing unitWE WILL offer all bargaining unit employees terminat-ed on May 31, 1987, immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions WE WILL do this withoutprejudice to their senionty or any other rights or pnvi-leges previously enjoyed If necessary to make room forthe returning bargaining unit employees, WE WILL dis-charge any employees hired since May 31, 1987 WEWILL make whole the bargaining unit employees for anyloss of earnings and other benefits resulting from theirdischarge, less any net interim earnings, and from our re-pudiation of the collective-bargaining agreement, plus in-terestWE WILL notify each of them in writing that we haveremoved from our files any reference to his dischargeand that the discharge will not be used against him inany wayHOBBS & OBERG MINING COMPANY, INCINTERNATIONAL CHEMICAL COMPANYEASTOAK COAL COMPANY